It seems to me that the majority opinion does not give that full weight to the intention of the decedent which should be given. In determining where a man's domicile *Page 176 
is there are two factors which are absolutely controlling: One is the actual fact of residence and the other is the man's intention to make that residence his home. As to this all authorities agree. But where, as in the case before us, the man has two residences, at each of which he spends part of his time, and each of which is fully maintained and equipped to be his home, the factor of residence is equivocal and for that very reason cannot be determinative of domicile. Consequently, in such a situation, we look to the other necessary factor, which is intention, as the factor of preponderant importance: Winsor's Est., 264 Pa. 552; Fry's Election Case, 71 Pa. 302; In re Guardian for Nicholls, 86 Pa. Super. 38; Hunnings v. Hunnings, 55 Pa. Super. 261; Thayer v. Boston,124 Mass. 132; American Law Institute, Restatement, "Conflict of Laws," section 26 and comment thereto; 19 C. J. 405-406 ("Domicile," section 13); Jacobs on the Law of Domicile, (edition 1887), sections 421-424; Minor, Conflict of Laws, section 64, (page 123); 1 Wharton, Conflict of Laws, (3d edition), 144, (section 69). These authorities likewise stand for the proposition that where the proofs on either side are balanced, the claim of the earlier residence to be the domicile should prevail.
Until he purchased the Radnor residence, Dr. Dorrance had been domiciled at Cinnaminson in the State of New Jersey for fourteen years. The question then for decision is, did he abandon his domicile there and acquire one in Pennsylvania? The Cinnaminson property is the kind of one in which a man of Dr. Dorrance's wealth and position could appropriately live. Until he bought the Radnor place, it met all of his requirements as a home, but apparently did not meet the social desires of his family. To gratify their wishes, he purchased the Radnor house, but never closed the one at Cinnaminson. He lived in the Radnor house more than he did in the New Jersey one, but never permitted it to be occupied by anyone except his mother and sister for a short time. *Page 177 
While they were there, he reserved quarters for himself and his family. He always kept the Cinnaminson house heated, in repair, with servants there, fully maintained as a residence. During the last three years of his life, it was the only one of his residences which was open throughout the whole of each year. He was living in the Cinnaminson home when he died.
By every spoken declaration which he made, and by almost his every act, except the mere purchase of the Radnor house and his occupying it himself more than he occupied the one at Cinnaminson, he indicated that he had not intended to change his domicile. The following circumstances, in addition to his spoken words, indicate that he did not intend to abandon his New Jersey one:
All his interests were in New Jersey, where he had made his great fortune. While he did not actually own the large area of land in New Jersey which was tributary to his business, in effect he did, because he owned all the capital stock of the Campbell Soup Company, which in turn owned the land.
Before purchasing the Pennsylvania property, he consulted his New Jersey counsel to ascertain whether or not this purchase and the occupancy of the Pennsylvania property would cause him to lose his domicile in New Jersey. He was advised that he would not lose it, if in purchasing the Radnor place and living there, it was not his intention to abandon his home at Cinnaminson. This is a powerful piece of evidence on the question of his intent.
It was important to him that he keep his New Jersey residence in order that the trusts which he intended to create out of his fortune should be maintained under New Jersey law in order to carry out his purposes, and also important in the matter of taxes which his estate would be called upon to pay if he became domiciled in Pennsylvania. It was also important to him, and as to this he inquired, because, under the New Jersey law, his *Page 178 
wife could not take against his will, and if he was domiciled in Pennsylvania, she could. In his will and in all the codicils, he recited himself as domiciled in the State of New Jersey. This is true of all wills which he signed. He expressly directed that his will should be probated in New Jersey.
He continued to receive his personal mail from a New Jersey post-office as he had done in the past. He stayed frequently at Cinnaminson, and his wife and children also stayed there, but less frequently. He expressed a dislike for the place at Radnor and affection for the place at Cinnaminson. Shortly before his death, he made definite and detailed plans for additions and improvements to the place at Cinnaminson. He paid his poll tax every year in New Jersey. He and his wife voted at Cinnaminson whenever they did vote and he never voted in Pennsylvania. He maintained his church affiliations in New Jersey and continued to act as senior warden of the church at Riverton in that state, which office under the church law he could hold only if he was domiciled in the parish. He always paid his personal tax in Cinnaminson Township and never paid personal taxes in Pennsylvania, making an affidavit on a Pennsylvania property tax return sent to him in 1926 that he was a resident of New Jersey.
He made numerous declarations to the effect that his home was in New Jersey and his place at Radnor simply a show place for the social pleasures of his wife and children, that he was a resident and citizen of New Jersey and intended always to so remain. He so badged himself in applying for passports and when he took the oath of office as a director in a bank in New Jersey. He declined election to the board of directors of the Pennsylvania Railroad Company until he was assured that he could under the law be elected and serve as a resident of New Jersey.
What more could a man do who has two homes and who wishes to retain the older one as his domicile? *Page 179 
Where a man has a domicile, he does not lose it unless he abandons it. To me the testimony overwhelmingly indicates that the Cinnaminson property was just as much an actual residence of Dr. Dorrance as was the house in Radnor and that his intention to keep Cinnaminson as his permanent home remained unchanged to his death. Where a man has two actual residences, he is free to choose between them. This the majority opinion recognizes, because it says: "Nor do we mean that where a man has two actual residences, either one of which might be his domicile, he is not free to choose between them."
In Price v. Price, 156 Pa. 617, 626, we said: "Domicile of origin must be presumed to continue until another sole domicile has been acquired by actual residence, coupled with the intention of abandoning the domicile of origin." Whether the established domicile was one of origin or choice can make no difference in principle.
New Jersey has insisted that he was domiciled there and has collected taxes from his estate on the basis of this claim. Had the situation been reversed and had he lived in Pennsylvania in the manner he did in New Jersey, it is manifest to me that Pennsylvania could rightly claim he was domiciled here and not in New Jersey, just as it did in the case of Henry C. Frick, and as the New York court decided it could in Matter of Frick, 116 N.Y. Misc. Rep. 488, 190 N.Y. Supp. 262.
I would affirm the decree of the court below.